Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed May 19, 2021 in reply to the Non-final Office Action mailed February 19, 2021. Claims 1, 3, 7, 8, 10, 11, 13, 15, 16, 21, and 24 have been amended; and no claims have been canceled or newly added. Claims 1-24 are under examination.
Claim Interpretation
Applicant’s claims are directed to a hard capsule shell comprising, among other requisite elements, a “pullulan component”. The “pullulan component” itself appears to have been somewhat arbitrarily and artificially divided into two parts, i) a pullulan that is “substantially free” of mono-, di-, and oligosaccharides, wherein “substantially free” is defined as “less than 2.5%” by weight of the pullulan that is “substantially free” of mono-, di-, and oligosaccharides; and ii) a pullulan that can contain an unlimited amount of mono-, di-, and oligosaccharides. 
However, when these constituent elements are combined and mixed together and the final hard capsule shell is formed, the concrete reality is that this final hard capsule shell will be homogeneous and will thus contain some amount of pullulan, and will also contain some amount of “mono-, di-, and oligosaccharides”. All that can reasonably be concluded from the claims is that the actual total amount of “mono-, di-, and oligosaccharides” in the final hard capsule shell is the amount of “mono-, di-, and oligosaccharides” introduced by “fraction i)” of the pullulan component, plus the amount ii)” of the pullulan component, which latter amount is unlimited. Yet, in the final homogeneous capsule shell, there really is no separate fractions i) and ii). There is only a pullulan element, and there is a “mono-, di-, and oligosaccharide” element. Any distinction between two separate pullulan components; i.e. one that is “substantially-free” of “mono-, di-, and oligosaccharides”, and one that is not, is purely imaginary in the context of the final capsule shell.
Claim 1, as now presented, provides for a “pullulan component” that is 70-97 wt% of the hard capsule shell. The “pullulan that is substantially free of mono-, di-, and oligosaccharides represents “more than 50%” of the pullulan component, and the pullulan that can contain an unlimited amount of mono-, di-, and oligosaccharides represents the remainder of the pullulan component. The “pullulan that is substantially free of mono-, di-, and oligosaccharides” component itself can contain up to about 2.5% mono-, di-, and oligosaccharides by weight of the pullulan component. The pullulan that can contain an unlimited amount of mono-, di-, and oligosaccharides can effectively be all mono-, di-, and oligosaccharides, and thus can contain up to about 50% mono-, di-, and oligosaccharides by weight of the pullulan component. Therefore, the pullulan component can contain up to almost 52.5% mono-, di-, and oligosaccharides based on the total weight of the pullulan component. Since the pullulan component can represent up to 97% of the hard capsule shell, it thus follows that the hard capsule shell as a whole can contain up to almost 52.5% of 97%, or approximately about 50%, of mono-, di-, and oligosaccharides. 
claims 1-23 are being interpreted as being directed to a hard capsule shell that can contain an amount of mono-, di-, and oligosaccharides up to about 50% (i.e. 0 to about 50%) based on the weight of the hard capsule shell as a whole.
In contrast, claim 24, as presented, is being interpreted as being directed to a hard capsule shell in which the total amount of mono-, di-, and oligosaccharides in the hard capsule shell as a whole is strictly limited to less than 2.4% of the hard capsule shell.
Withdrawal of Prior Claim Objections
Claims 3, 7, 8, 10, 11, 13, 15, 16, and 24 have been satisfactorily amended. Therefore, the objections to these claims presented in the Non-final Office Action mailed February 19, 2021 are hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Applicant’s arguments in the reply filed May 19, 2021 are found persuasive. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Non-final Office Action mailed February 19, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112 4th Paragraph
Claim 21 has been satisfactorily amended to further limit the claim from which it depends. Therefore, the 35 USC 112 4th Paragraph rejection presented in the Non-final Office Action mailed February 19, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (U.S. Patent Application Pub. No. 2005/0249676).
Applicant Claims
Applicant claims a hard capsule shell comprising 85-96 wt% pullulan, less than 2 wt% potassium, up to 2 wt% acetic acid, 0.01-3 wt% carrageenan, up to 10 wt% plasticizer, and up to 0.5 wt% polyoxyethylene sorbitan fatty acid; wherein at least one pullulan has an average molecular weight of about 100-400 kDa, and wherein the hard capsule shell as a whole can optionally contain or be “substantially free” of mono-, di-, and oligosaccharides. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, 1.32 wt% potassium chloride (i.e. less than 0.2 wt% potassium), preferably up to 1 wt% sequestering agent (e.g. acetic acid), 0.27 wt% carrageenan, up to 20 wt% plasticizer (e.g. glycerol), and 0.15 wt% surfactant (e.g. polyoxyethylene sorbitan fatty acid); wherein at least one pullulan (e.g. PI-20) has an average molecular weight, as is well known in the art, of about 200 kDa, and wherein the hard capsule shell as a whole e.g. can contain, but does not necessarily contain, mono-, di-, and oligosaccharides.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scott et al. do not explicitly disclose mono-, di-, and oligosaccharides. However, this deficiency is cured by the teachings of Scott et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Scott et al., outlined supra, to devise Applicant’s claimed hard capsule shell. 
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, wherein the hard capsules are transparent and exhibit an improved chemical stability. Since Scott et al. exemplifies employing “PI-20” as the pullulan, which is well known in the art to have an average molecular weight of about 200 kDa, and a purity of about 90-95%, with the impurities comprising primarily mono-, di-, and oligosaccharides, one of ordinary skill in the art would thus understand that the Scott et al. hard capsule shell as a whole will thus comprise 4.3-8.6 wt% impurities, based on the weight of the pullulan, and that these impurities primarily comprise mono-, di-, and oligosaccharides. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. 
i) Applicant contends that Scott does not explicitly disclose a “pullulan that is substantially free of mono-, di-, and oligosaccharides, wherein the amount of mono-, di-, and oligosaccharides in the pullulan that is substantially free of mono-, di-, and oligosaccharides is less than 2.5%...nor does Scott teach or suggest that more than 50% of the total pullulan amount is the pullulan that is substantially free of mono-, di-, and oligosaccharides”. 
The Examiner, however, would like to point out the following:
1. The interpretation of the claimed subject matter is detailed, supra. Applicant’s attempt to divide the “pullulan component” into a fraction that is substantially-free of mono-, di-, and oligosaccharides and another that is not is purely artificial and imaginary. The reality is that this final hard capsule shell, i.e. the thing being claimed, will be homogeneous and will thus contain some amount of pullulan, and will also contain some amount of “mono-, di-, and oligosaccharides”. As noted, supra, claims 1-23 are being interpreted as being directed to a hard capsule shell that can contain an amount of mono-, di-, and oligosaccharides up to about 50% (i.e. 0 to about 50%) based on the weight of the hard capsule shell as a whole.
2. As noted in the 35 USC 103 rejection, Scott exemplifies “PI-20” pullulan, which is well known in the art to have a purity of about 90-95%, with the impurities comprising primarily mono-, di-, and oligosaccharides. Scott provides that their hard capsule shell can contain e.g. 86 wt% pullulan. It thus follows that one of ordinary skill in the art would understand that the Scott hard capsule shell as a whole will thus comprise 4.3-8.6 wt% impurities, based on the weight of the pullulan, and that these impurities primarily comprise mono-, di-, and oligosaccharides. 

For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
Claim 24 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617